DETAILED ACTION
This office action is in response to the response to election/restriction made on 5/31/2022.
Claims 21 – 30 are cancelled.
Claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 9 and 11 – 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dettinger et al (US 20110023049, prior art part of IDS filed on 5/13/2021, hereinafter Dettinger).

As per claim 1, Dettinger discloses: A method for operating a computer system for performing time-bounding execution of a workflow, the workflow comprising a plurality of executable instructions, the computer system comprising at least a central processing unit (CPU) and at least one specialized processor having a parallelized computing architecture, the method comprising operating the CPU to: 
identify a resource requirement for executing the workflow; (Dettinger [0027]: “While metadata conventionally provided within a workflow definition may include information necessary to run all workflow tasks on a common node, such as an identification of inputs required to perform a task and/or an identification of outputs generated by a task, the task metadata 126 may include additional information, not conventionally provided, allowing the dispatcher 120 to optimize workflow execution within the grid environment 100. For example, the task metadata 126 may include an indication of the computing resources required for execution of each task (e.g., CPU, memory, and/or operating system requirements), which may allow the dispatcher 120 to identify and dispatch tasks to nodes 112 having sufficient computing resources 114”; [0030]: “At step 206, the dispatcher 120 may pre-process the workflow based on the task metadata 126. As an example, for some embodiments, the dispatcher 120 may assemble a list of tasks to be performed in descending order based on the amount of computing resources required (e.g., amount of memory, CPU requirements, etc.). As another example, the dispatcher 120 may identify a set of tasks that may be run in parallel and, thus, dispatched to separate nodes 112 for execution”. Examiner notes that the nodes are mapped to the claimed specialized processor having a parallelized computing architecture.)
determine a resource constraint for the at least one specialized processor; (Dettinger [0035]: “the resource requirements of a next task to be performed are identified and, at step 304, the next available node is identified. If the next available node does not have sufficient resources to efficiently run the next task, as determined at step 306, dispatching of that task is deferred (or delayed)”. Examiner notes that insufficient resource to run the task is mapped to the claimed resource constraint.)
based on the resource requirement and the resource constraint, determine whether the at least one specialized processor can execute the workflow, wherein if the at least one specialized processor can execute the workflow, transmitting the workflow to the at least one specialized processor for execution, (Dettinger [0031]: “the dispatcher 120 monitors the current state of the grid 110, for example, to determine what computing resources 114 of what nodes 112 are available. At step 210, the dispatcher 120 dispatches one or more tasks based on the current state of the grid 110 and the task metadata 126. For some embodiments, the dispatcher 120 may be configured to optimize assignments of tasks to nodes taking into account both static features of each node, as well as dynamic features. Examples of static node features may include a type of processor, operating system and/or middleware infrastructure for a given node. Examples of dynamic features may include available CPU capacity, memory, paging rates, and the like. In any case, given the information available in the task metadata 126, the dispatcher 120 may be able to more effectively assign tasks in a workflow to nodes 112, based on their available computing resources 114”.)
otherwise configuring the at least one specialized processor to execute the workflow, and transmitting the workflow for execution on the at least one specialized processor. (Dettinger [0035]: “If the next available node does not have sufficient resources to efficiently run the next task, as determined at step 306, dispatching of that task is deferred (or delayed), at step 308. For some embodiments, if the task is deferred, other tasks may be dispatched ahead of the task, for example, assuming the tasks do not have to be performed in any particular order. If the tasks do have to be performed in a particular order, the next task may simply be delayed. In any case, the dispatcher 120 may repeat operations 304-306 until a node having sufficient resources becomes available, at which time the task may be dispatched to that node, at step 310”.)

As per claim 2, Dettinger further teach:
The method of claim 1, wherein the at least one specialized processor is selected from the group consisting of a graphic processing unit (GPU), a neural processing unit (NPU), a tensor processing unit (TPU), a neural network processor (NNP), an intelligence processing unit (IPU) or a vision processing unit (VPU). (Dettinger [0023])

As per claim 3, Dettinger further teach:
The method of claim 1, further comprising operating the at least one specialized processor to execute the workflow to generate one or more corresponding execution states. (Dettinger [0040]: “Generally speaking, the process of recall stops the task, collects its current execution state (which can include copying relevant memory structures involved in the task) and passes that information back to the dispatcher 120 for use in redeploying the task to a new (e.g., optimal) node within the grid. An optimized version of this recall and re-deploy may be a direct node to node redeploy based on a directive from the dispatcher 120 (e.g., this recall may be considered more like a transfer)”.)

As per claim 4, Dettinger further teach:
The method of claim 3, wherein the computer system further comprises a memory storage in communication with the CPU and at the at least one specialized processor, and the method further comprises operating the at least one specialized processor to store the one or more execution states in the memory storage. (Dettinger [0040]: “Generally speaking, the process of recall stops the task, collects its current execution state (which can include copying relevant memory structures involved in the task) and passes that information back to the dispatcher 120 for use in redeploying the task to a new (e.g., optimal) node within the grid. An optimized version of this recall and re-deploy may be a direct node to node redeploy based on a directive from the dispatcher 120 (e.g., this recall may be considered more like a transfer)”.)

As per claim 5, Dettinger further teach:
The method of claim 4, further comprising receiving, from the at least one specialized processor, one or more execution states associated with the executed workflow. (Dettinger [0040]: “Generally speaking, the process of recall stops the task, collects its current execution state (which can include copying relevant memory structures involved in the task) and passes that information back to the dispatcher 120 for use in redeploying the task to a new (e.g., optimal) node within the grid. An optimized version of this recall and re-deploy may be a direct node to node redeploy based on a directive from the dispatcher 120 (e.g., this recall may be considered more like a transfer)”.)

As per claim 6, Dettinger further teach:
The method of claim 5, wherein receiving the one or more execution states comprises: retrieving, by the CPU, the one or more execution states from the memory storage. (Dettinger [0040]: “Generally speaking, the process of recall stops the task, collects its current execution state (which can include copying relevant memory structures involved in the task) and passes that information back to the dispatcher 120 for use in redeploying the task to a new (e.g., optimal) node within the grid. An optimized version of this recall and re-deploy may be a direct node to node redeploy based on a directive from the dispatcher 120 (e.g., this recall may be considered more like a transfer)”.)

As per claim 7, Dettinger further teach:
The method of claim 1, wherein the resource requirements for executing the workflow comprise at least one of memory availability requirement or processing capacity requirement. (Dettinger [0030]: “At step 206, the dispatcher 120 may pre-process the workflow based on the task metadata 126. As an example, for some embodiments, the dispatcher 120 may assemble a list of tasks to be performed in descending order based on the amount of computing resources required (e.g., amount of memory, CPU requirements, etc.). As another example, the dispatcher 120 may identify a set of tasks that may be run in parallel and, thus, dispatched to separate nodes 112 for execution”.)

As per claim 8, Dettinger further teach:
The method of claim 1, wherein the resource constraints for executing the workflow comprise at least one of a memory availability constraint or a processing capacity constraint. (Dettinger [0030]: “At step 206, the dispatcher 120 may pre-process the workflow based on the task metadata 126. As an example, for some embodiments, the dispatcher 120 may assemble a list of tasks to be performed in descending order based on the amount of computing resources required (e.g., amount of memory, CPU requirements, etc.). As another example, the dispatcher 120 may identify a set of tasks that may be run in parallel and, thus, dispatched to separate nodes 112 for execution”.)

As per claim 9, Dettinger further teach:
The method of claim 1, wherein determining that at least one specialized processor can execute the workflow comprises determining that the at least one specialized processor can execute the workflow in a pre-determined time corresponding to a healthy case execution time (HCET). (Dettinger [0033]: “As another example, the execution time of one or more particular tasks may be tracked and stored as metadata which may assist the dispatcher in task scheduling (e.g., assuming two given tasks do not need to be performed in any particular order, the task requiring the most execution time may be scheduled for dispatched first or dispatched to a node having the most available computing resources 114). In some cases execution times of the same task on different nodes may be recorded as metadata, which may allow an optimal node for executing the task to be chosen at a later time if multiple nodes are available”.)

As per claim 11, it is the system variant of claim 1 and is therefore rejected under the same rationale.
As per claim 12, it is the system variant of claim 2 and is therefore rejected under the same rationale.
As per claim 13, it is the system variant of claim 3 and is therefore rejected under the same rationale.
As per claim 14, it is the system variant of claim 4 and is therefore rejected under the same rationale.
As per claim 15, it is the system variant of claim 5 and is therefore rejected under the same rationale.
As per claim 16, it is the system variant of claim 6 and is therefore rejected under the same rationale.
As per claim 17, it is the system variant of claim 7 and is therefore rejected under the same rationale.
As per claim 18, it is the system variant of claim 8 and is therefore rejected under the same rationale.
As per claim 19, it is the system variant of claim 9 and is therefore rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dettinger, in view of Anderson et al (US 20150143364, hereinafter Anderson).

As per claim 10, Dettinger did not disclose:
The method of claim 1, wherein configuring the at least one specialized processor comprises at least one of: increase the number of compute resources associated with the at least one specialized processor for executing the workflow, terminating execution of low priority workloads on the at least one specialized processor, configuring low priority workloads executing on the at least one specialized processor to use less compute resources.
However, Anderson teaches:
The method of claim 1, wherein configuring the at least one specialized processor comprises at least one of: increase the number of compute resources associated with the at least one specialized processor for executing the workflow, terminating execution of low priority workloads on the at least one specialized processor, configuring low priority workloads executing on the at least one specialized processor to use less compute resources. (Anderson [0072]: “In operation 514, the virtualization manager can determine whether the resources of the low priority VM on the current host can be reduced. In various embodiments, the resources can be reduced if the performance of the low priority VM is below a particular shrinkage threshold, and the resource reduction is allowed by a system policy. The system policy can allow or disallow the shrinking of a particular low priority VM”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Anderson into that of Dettinger in order to either increase the number of compute resources associated with the at least one specialized processor for executing the workflow, terminating execution of low priority workloads on the at least one specialized processor or configuring low priority workloads executing on the at least one specialized processor to use less compute resources. Anderson has shown that the claimed limitations are merely commonly know and used methods for load balancing, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 20, it is the system variant of claim 10 and is therefore rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Wang et al (US 20150121391) teaches “receiving a task which is required to be executed, a main central processing unit (CPU) of a system on chip (SOC) obtaining a dynamic execution parameter of the task (S502); according to one or more currently available subsidiary CPUs in the SOC, the main CPU determining a task allocation solution which meets the dynamic execution parameter (S504); and in accordance with the task allocation solution, the main CPU scheduling one or more subsidiary CPUs to execute the task (S506). The solution achieves the scheduling of a multiprocessor of an SOC”;
Boutin et al (US 201600982952) teaches “identify a suitable server for a given task, the job scheduler uses expected server performance information received from multiple servers. For instance, the server performance information might include expected performance parameters for tasks of particular categories if assigned to the server. The job management component then identifies a particular task category for a given task, determines which of the servers can perform the task by a suitable estimated completion time, and then assigns based on the estimated completion time”;
He et al (USPAT 9916183) teaches “The system collects at least one parameter associated with availability of a plurality of computing resources. The system calculates, based on the collected parameter, an effective processing time each computing resource can provide to each job. The system allocates, based on the calculated effective processing time, the computing resources to the multiple jobs, whereby the multiple jobs are completed at a same time or an approximate time”;
Bernat et al (US 20190102224) teaches “management logic unit is also to determine one or more job parameters of each requested job based on the corresponding job execution request, select an accelerator device of the compute device to execute each job based at least in part on the job parameters of the corresponding job, determine, for each job, whether one or more kernels are to be registered on the corresponding accelerator device selected for the corresponding job to enable the corresponding accelerator device to execute the job, register, in response to a determination that the one or more kernels are to be registered, the one or more kernels on the corresponding accelerator device, and schedule, for each accelerator device of the compute device, the kernels of the corresponding accelerator device based on a kernel prediction”.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196